Title: To Thomas Jefferson from George E. Cordell, 9 October 1802
From: Cordell, George E.
To: Jefferson, Thomas


          
            Honoured Sir.
            Leesburg Oct. 9th. 1802.
          
          My self and a Number of This Country’s well wishers are highly pleased with what ever you have done since you have been elected Our Chief Magistrate. But more especially with your blessed fortitude. Forbaring to take Notice of the many Scandalous misresentations of your Administration. dear Sir I am nothing more than a Mecanic. but am Acquainted with a multitude of People of the upper, and middle Class, and am Often surprised to hear the Fedl. party complaining about the internal Taxes being loped off. &c two years is not yet passed since I heard the same people complaining of the weight of the Taxes. I have made free with some of the restless souls, and told them to forward the Tax on their Cariages to the Treasury and let them there abide till their Apprehended mission takes place. then I should think them Patriotts indeed.
          Frederick county in Maryland have voted in four very Good men. last monday I hope all the Other counties in that state and this will follow their example. pray Sir excuse me for making so free with a Gentleman of your importance as to inclose a little paper to Smile at. I am Sir. with unfained good wishes. your hearty well wisher for the United States sake and my own &c.
          
            Geo. E. Cordell
          
        